             Case 1:19-cv-01998-NRB Document 186 Filed 04/12/21 Page 1 of 2



MITCHELL SILBERBERG & KNUPP LLP                                                                    Eleanor M. Lackman
                                                                                                               Partner
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                 (212) 878-4890 Phone
                                                                                                    (917) 546-7675 Fax
                                                                                                        eml@msk.com


April 12, 2021

VIA ECF ONLY
Hon. Naomi Reice Buchwald, U.S.D.J.
Daniel Patrick Moynihan
United States Courthouse
Southern District of New York
500 Pearl Street, Courtroom 21A
New York, New York 10007

Re:       Eric Elliott (p/k/a “Fly Havana”) v. Joseph Anthony Cartagena (p/k/a “Fat Joe”), et
          al., Case No. 1:19-cv-01998 (NRB)

Dear Judge Buchwald:

We are counsel for Defendants Joseph Anthony Cartagena (p/k/a/ “Fat Joe”); Reminisce Smith
Mackie (p/k/a “Remy Ma”); Joey and Ryan Music; Remynisce Music; Sneaker Addict Touring
LLC; Terror Squad Productions, Inc.; Terror Squad Entertainment; RNG (Rap’s New
Generation); Warner Chappell Music, Inc.; and Warner-Tamerlane Publishing Corp.
(collectively, “Defendants”) in the above captioned action.

Pursuant to Your Honor’s Individual Rule 2(E)(1), Defendants respectfully submit this letter in
conjunction with their opening memorandum of law in support of their Renewed Motion for
Summary Judgment (the “Motion”). Pursuant to the Court’s July 31, 2020 Order, which denied
Defendants’ Motion for Summary Judgment without prejudice, Defendants were “granted leave
to renew [the] motion on the existing motion papers at such time they conclude that they have
secured non-hearsay evidence from [Elis] Pacheco sufficient to meet the requirements of Rule
1004(a) and have filed that evidence as a supplement to the existing motion papers.” ECF Doc.
No. 166, at 12-13. In accordance with the Court’s instructions, the Motion is identical to the prior
submission on summary judgment (see ECF Doc. No. 147), with the exception that certain points
have been supplemented to reflect the attempts to procure a sworn statement from Mr. Pacheco.
Such supplemental material is specifically identified in the Motion papers.

We thank the Court for its attention to this matter.




                                                        437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                        Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
13079464.1
             Case 1:19-cv-01998-NRB Document 186 Filed 04/12/21 Page 2 of 2




Hon. Naomi Reice Buchwald, U.S.D.J.
April 12, 2021
Page 2


Respectfully submitted,




Eleanor M. Lackman
Partner of
MITCHELL SILBERBERG & KNUPP LLP

EML/eln
cc:      All Counsel of Record (via ECF)




13079464.1
